` Case 19-13836 Doc 4 Filed 03/22/19 Page 1 0f2

Fill in this information to identify your case:

Debtor 1 ` me \O` C/

First Name Midd|e Name Last Name

 

Debtor 2
(Spouse, if fr|ing) Firsr Name lvliddle Name Last Nama

 

United States Bankruptcy Qourt forthe: DiStriCt of

case number l m Check if this is an
(rrknown) amended flling

 

 

 

 

Offlcial Form 108
Statement of intention for individuals Filing Under Chapter 7 12/15

 

lf you are an individual filing under chapter 7, you must fill out this form if:

l creditors have claims secured by your property, or

l you have leased personal property and the lease has not expired.

You must file this form with the court within 30 days after you file your bankruptcy petition or by the date set for the meeting of creditors,
whichever is earlier, unless the court extends the time for cause. You must also send copies to the creditors and lessors you list on the form.
|f two married people are filing together in a joint case, both are equally responsible for supplying correct information.

Both debtors must sign and date the form.

Be as complete and accurate as possible. |f more space is needed, attach a separate sheet to this form. On the top of any additional pages,
write your name and case number (if known).

m List Your Credltors Who Have Secured Claims

 

1. For any creditors that you listed in Part 1 of Schedule D: Creditors Who Have Clalms Secured by Property (Offic|a| Form 106D), fill in the
information below.

 

 

 

 

 

 

 

 

 

 

 

 

 

identify the creditor and the property that is collateral What do you intend to do with the property that Did you claim the property
', ~ secures a debt? as exempt on Schedule C?
Credit°r'$ n Surrender the property. n No
name:
cl Retain the property and redeem it. C] Yes
Er:;(:|:;mn Of n Retain the property and enter into a
Securing debt Reaffirmation Agreement.
L:l Retain the property and [exp|ain]:
C"ed“°r'$ El Surrender the property. n No
name:
' a Retain the property and redeem it. El Yes
E;;cer:tp;mn of n Retain the property and enter into a
Securing debt Reaffirmation Agreement.
m Retain the property and [explain]:
C"edit°"'$ m Surrenderthe property. n No
name:
n Retain the property and redeem it. CI Yes
E;`;(:Y;'On of n Retain the property and enter into a
Securing debt ` Reaff/'rmation Agreement.
a Retain the property and [explain]:
Credit°r'$ a Surrender the property. m No
name:
l ' " ' n Retain the property and redeem it. C] yes
:;;(:|r:);wn of l:l Retain the property and enter into a
securing debt: Reaffirmation Agreement.

El Retain the property and [explain]:

 

 

 

 

Official Form 108 l Statement of intention for individuals Filing Under Chapter 7 page 1

 

 

Case 19-13836 Doc 4 Filed 03/22/19 Page 2 of 2

q/L@£ Case number (/fknown)

List Your Unexpired Persona| Property Leases

  

Debtor 1
Last Name

 

For any unexpired personal property lease that you listed in Schedule G: Executory Contracts and Unexpired Leases (Official Form 1066),
fill in the information below. Do not list real estate leases. Unexpired leases are leases that are still in effect; the lease period has not yet
ended. You may assume an unexpired personal property lease if the trustee does not assume it. 11 U. S. C. § 365(p)(2).

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

 

Describe your unexpired personal property leases “ , ` ' , ' » Wi|l the lease be assumed?
Lessor’s name: [;| No
' " Cl Y
Description of leased es
property:
Lessor's name: n No
` Cl Yes z
Descrlption of leased f
property: v
l_essor’s name: a NO
Description of leased n YSS
property:
Lessor’s name: n No
m Yes
Description of leased
property:
Lessor’s name: n NO
cl Yes
Description of leased
property:
Lessor's name: [`_] NO
v h n Yes
Description of leased
property:
Lessor`s name: n No
' ' 4 m Yes
Descriptron of leased
property:
Under ~ --_ ' . e atl have indicated my intention about any property of my estate that secures a debt and any

 
   
 

; na| prope y that is sub ct o an unexpired lease.

 

X

 

 

   

S'Fnature of Debtor 1 / Signature of Debtor 2
Date Date
MM/ DD / YYYY MM/ DD/ YYYY

Of'l‘icia| Form 108 Statement of intention for individuals Filing Under Chapter 7 page 2

 

 

